Citation Nr: 1441560	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disorder to include as secondary to a chronic right knee strain with internal derangement  and residuals of a left third toe fracture.

2.  What rating is warranted for a chronic right knee strain with internal derangement  since July 24, 2008?


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1973 and from May to September 1983.  He had additional service in the national guard from January 1986 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a videoconference hearing before the undersigned.  In September 2012, the Veteran was informed that a transcript of the hearing could not be produced and was given the option of having a new hearing.  The Veteran did not reply to the letter, hence, he has waived his right to a new hearing.

In November 2012, the Board reopened the Veteran's previously denied claim for service connection for a left leg disorder.  The Board remanded for further development the claims of entitlement to service connection for a left leg disorder, and entitlement to an increased initial rating for a chronic right knee strain with internal derangement.  This development included obtaining Social Security records and providing the Veteran an additional VA examination to evaluation his bilateral legs.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from January 2002 to March 2012.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal. 

The record raises the issue of entitlement to an earlier effective date for a grant of entitlement to service connection for posttraumatic stress disorder, and the issue of entitlement to an increased rating for posttraumatic stress disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim.  The Veteran argues that his left leg disorder is related to service or caused by his right knee disability.  Additionally, in his September 2010 VA Form 9, the Veteran argues that his left leg disorder is caused by his service-connected left toe disorder.  The November 2012 VA examination did not address the Veteran's argument with respect to his toe injury and did not consider the Veteran's left leg injuries during service or during active duty for training.  Moreover, contrary to the remand directions, the examiner did not state whether all records stored on Virtual VA were reviewed.  Therefore an additional VA opinion is necessary with respect to the Veteran's claim of entitlement to service connection for a left leg disability.

The Board also finds that further development is necessary with respect to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his chronic right knee strain with internal derangement.  In November 2012, the Board remanded the Veteran's claim for an evaluation of the current degree of impairment of the right knee.  This evaluation was not accomplished.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran's bilateral leg disorders dating since February 2012.  All records obtained should be associated with the Veteran's claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above, and whether or not records are obtained, the RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of any diagnosed left leg disorder and the current severity of his a chronic right knee strain with internal derangement.  The examining physician shall:

a) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder is directly related to service, if not, 

b) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder is caused or is permanently aggravated by the appellant's residuals of a left third toe fracture, if not,

c) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder is caused or permanently aggravated by the appellant's chronic right knee strain with internal derangement.

The examining physician must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's service-connected right knee strain with internal derangement.  Ranges of motion, instability, and all other findings should be reported in detail.

In rendering the above opinions, the examining physician must consider all of the evidence of record, to specifically include the Veteran's service treatment records.  The examiner is to review all pertinent records associated with any Virtual VA and/or VBMS file.  The examination report must state whether this review was accomplished.  A fully explanatory written rationale must be provided for any opinion offered.  If the examining physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After the development requested has been completed, the RO/AMC must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners documented their consideration of Virtual VA/VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


